DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,211,147 (Gordon) in view of U.S. Patent Application Publication No. 2013/0296939 (Perkins) and U.S. Patent Application Publication No. 2013/0226240 (Abdou).
Regarding claim 1, Gordon discloses an interspinous process device (100) comprising: a first plate (102); a second plate (104) comprising an aperture (222); a transverse member (110) between the first plate and the second plate, wherein the transverse member is configured to fit through the aperture of the second plate (see Fig. 12, e.g.); and a post (112/114) coupled to the transverse member.
Gordon fails to disclose a fastener through the second plate configured to fix the position of the second plate along the transverse member, wherein the fastener does not engage the post.  However, Gordon discloses multiple mechanisms may be used to rigidly couple the second plate and the transverse member together (see col. 12, line 36 – col. 13, line 2).  Additionally, Perkins discloses an interspinous process device (10) including first and second plates (plates 38), a transverse member (14), a post (52/54), and a fastener (46) positioned through the second plate and configured to fix the position of the second plate along the transverse member, wherein the fastener does not engage the post (see paragraph [0042] and Fig. 6; fastener 46 for fixing the position of second plate 38 does not engage post 52/54).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Gordon to utilize a fastener positioned through the second plate and configured to fix the position of the second plate along the transverse member as suggested by Perkins in order to facilitate locking of the second plate and transverse member together and prevent against unintentional rotation or sliding of the plate and transverse member relative to each other.  
Gordon fails to disclose a spring mechanism between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain the compression of the interspinous process device.  However, Abdou teaches an interspinous process device (105) including a first plate (120) and a second plate (180), wherein a post (195) extends through a hole in a first plate (120) and a spring mechanism (190) is between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain compression of the interspinous process device (via providing a tightening force on the first plate toward the second plate, see paragraphs [0091], [0107], [0137], [0140]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interspinous process device of Gordon in view of Perkins to have a spring mechanism between the post and first plate that is configured to urge the first plate toward the second plate as suggested by Abdou in order to bias the device against the adjacent bone and prevent loosening of the device (see Abdou, paragraphs [0091], [0107], [0137], [0140]).
Regarding claim 2, Abdou suggests wherein the spring mechanism is comprised of at least one washer (see Figs. 1, 2, and 15B and paragraphs [0091] and [0102]).  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art to use a washer as Abdou suggests “any other springlike device or malleable member that functions as a spring” may be used (see paragraph [0102]).
Regarding claim 7, Gordon fails to disclose further comprising a fastener on the second plate that tightens on the transverse member.  However, Gordon discloses multiple mechanisms may be used to rigidly couple the second plate and the transverse member together (see col. 12, line 36 – col. 13, line 2).  Additionally, Perkins discloses an interspinous process device (10) including first and second plates (plates 38), a transverse member (14), a post (52/54), and a fastener (46) on the second plate that tightens on the transverse member (see paragraph [0042] and Fig. 6).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Gordon to utilize a fastener positioned through the second plate and configured to fix the position of the second plate along the transverse member as suggested by Perkins in order to facilitate locking of the second plate and transverse member together and prevent against unintentional rotation or sliding of the plate and transverse member relative to each other.  
	Regarding claim 22, Gordon discloses further comprising the post (112/114) disposed through a hole (140) in the first plate and coupled to the transverse member (see Fig. 12, e.g.).
Regarding claim 25, Gordon discloses an interspinous process device (100) comprising: a first plate (102); a second plate (104); a transverse member (110) between the first plate and the second plate, wherein the second plate is configured to translate along a length of the transverse member (plate 104 may translate along at least decreased diameter portion 270 of transverse member 14 prior to locking of plate 104 and transverse member 14 together, see Fig. 3 and col. 12, line 36 – col. 13, line 2); and a post (112/114) coupled to the transverse member away from the second plate.
Gordon fails to disclose a fastener configured to fix the position of the second plate along the transverse member without engaging the post.  However, Gordon discloses multiple mechanisms may be used to rigidly couple the second plate and the transverse member together (see col. 12, line 36 – col. 13, line 2).  Additionally, Perkins discloses an interspinous process device (10) including first and second plates (plates 38), a transverse member (14), a post (52/54), and a fastener (46) positioned through the second plate and configured to fix the position of the second plate along the transverse member, wherein the fastener does not engage the post (see paragraph [0042] and Fig. 6; fastener 46 for fixing the position of second plate 38 does not engage post 52/54).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Gordon to utilize a fastener positioned through the second plate and configured to fix the position of the second plate along the transverse member as suggested by Perkins in order to facilitate locking of the second plate and transverse member together and prevent against unintentional rotation or sliding of the plate and transverse member relative to each other.  
Gordon fails to disclose a spring mechanism between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain the compression of the interspinous process device.  However, Abdou teaches an interspinous process device (105) including a first plate (120) and a second plate (180), wherein a post (195) extends through a hole in a first plate (120) and a spring mechanism (190) is between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain compression of the interspinous process device (via providing a tightening force on the first plate toward the second plate, see paragraphs [0091], [0107], [0137], [0140]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interspinous process device of Gordon in view of Perkins to have a spring mechanism between the post and first plate that is configured to urge the first plate toward the second plate as suggested by Abdou in order to bias the device against the adjacent bone and prevent loosening of the device (see Abdou, paragraphs [0091], [0107], [0137], [0140]).
Claims 5, 13, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou.
Regarding claim 5, Gordon discloses an interspinous process device (100) comprising: a first plate (102); a second plate (104); a transverse member (110) between the first plate and the second plate, wherein the second plate is configured to translate along a length of the transverse member (plate 104 may translate along at least decreased diameter portion 270 of transverse member 14 prior to locking of plate 104 and transverse member 14 together, see Fig. 3 and col. 12, line 36 – col. 13, line 2); and a post (112/114) coupled to the transverse member, wherein the post does not extend to the second plate (post 112/114 does not extend to plate 104, see Fig. 12, e.g.).
Gordon fails to disclose a spring mechanism (50) between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain compression of the interspinous process device.  However, Abdou teaches an interspinous process device (105) including a first plate (120) and a second plate (180), wherein a post (195) extends through a hole in a first plate (120) and a spring mechanism (190) is between the post and the first plate, wherein the spring mechanism is configured to urge the first plate and second plate together to help maintain compression of the interspinous process device (via providing a tightening force on the first plate toward the second plate, see paragraphs [0091], [0107], [0137], [0140]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the interspinous process device of Perkins to have a spring mechanism between the post and first plate that is configured to urge the first plate toward the second plate as suggested by Abdou in order to bias the device against the adjacent bone and prevent loosening of the device (see Abdou, paragraphs [0091], [0107], [0137], [0140]).
Regarding claim 13, Abdou suggests wherein the spring mechanism is comprised of at least one washer (see Figs. 1, 2, and 15B and paragraphs [0091] and [0102]).  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art to use a washer as Abdou suggests “any other springlike device or malleable member that functions as a spring” may be used (see paragraph [0102]).
Regarding claim 16, Abdou suggests wherein at least a portion of the device has a coating made of one or more of titanium and hydroxylapatite (see paragraph [0136]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Gordon to include a coating as suggested by Abdou in order to facilitate osseointegration of the device with adjacent bone (see Abdou, paragraph [0136]).
Regarding claim 24, Gordon discloses further comprising the post (112/114) disposed through a hole (140) in the first plate and coupled to the transverse member (see Fig. 12, e.g.).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of U.S. Patent Application Publication No. 2006/0235391 (Sutterlin).
Regarding claim 9, Gordon in view of Abdou fails to suggest wherein a first surface of the transverse member has an angle with respect to a second opposite surface of the transverse member.  However, Sutterlin discloses that a spacer wedge of a spinal implant may include surfaces angled relative to each other to define a wedge angle (see paragraph [0094]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the transverse member have a surface angled relative to an opposite surface as suggested by Sutterlin in order to provide  a wedge angle to facilitate distraction of the adjacent spinous processes.
Regarding claims 10 and 11, Gordon in view of Abdou and Sutterlin fails to suggest wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees.  However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the angle at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of U.S. Patent Application Publication No. 2012/0259366 (Lange).
Regarding claim 9, Gordon in view of Abdou fails to suggest wherein a first surface of the transverse member has an angle with respect to a second opposite surface of the transverse member.  However, Lange discloses a spinal device wherein an upper surface (22) of an interspinous transverse portion of the spinal device is angled relative to a lower surface (32) of the interspinous transverse portion (see Fig. 5).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the transverse member have a surface angled relative to an opposite surface as suggested by Lange in order to provide  a wedge angle to facilitate distraction of the adjacent spinous processes.
Regarding claims 10 and 11, Gordon in view of Abdou and Lange fails to suggest wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees.  However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the angle at least approximately 0.1 degree and/or less than or equal to approximately 7 degrees, and wherein the angle is at least approximately 0.1 degree and/or less than or equal to approximately 3 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Perkins and Abdou, and further in view of U.S. Patent Application Publication No. 2011/0166600 (Lamborne).
Regarding claim 21, Gordon in view of Perkins and Abdou fails to suggest wherein the transverse member comprises a hollow chamber and at least one opening on a side wall of the transverse member that is in fluid communication with the hollow chamber.  However, Lamborne discloses an interspinous process device (100) including a transverse member (102) that comprises a hollow chamber (120) and at least one opening (118) on a side wall of the transverse member that is in fluid communication with the hollow chamber.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transverse member to have a hollow chamber and side wall opening as suggested by Lamborne in order to facilitate fusion by bone growth between the spinous processes (see Lamborne, paragraph [0073]).
Regarding claim 26, Gordon suggests that a chamber may be formed between the plates and spinous processes to further promote fusion between the spinous processes (see col. 8, lines 42-46).  Additionally, Lamborne discloses an interspinous process device (100) including a transverse member (102) that comprises a chamber (120) configured to hold material (124) to assist bone growth (see paragraph [0073]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transverse member to have a configured to hold material to assist bone growth as suggested by Lamborne, as the transverse member (110) is located between the plates and spinous processes (see Figs. 13 and 14 of Gordon, e.g.), and thus, can facilitate fusion between the implant and adjacent spinous processes via a chamber configured to hold material to promote bone growth (see Lamborne, paragraph [0073], and Gordon, col. 8, lines 42-46).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Abdou, and further in view of Lamborne.
Regarding claim 23, Gordon in view of Abdou fails to suggest wherein the transverse member comprises a hollow chamber and at least one opening on a side wall of the transverse member that is in fluid communication with the hollow chamber.  However, Lamborne discloses an interspinous process device (100) including a transverse member (102) that comprises a hollow chamber (120) and at least one opening (118) on a side wall of the transverse member that is in fluid communication with the hollow chamber.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transverse member to have a hollow chamber and side wall opening as suggested by Lamborne in order to facilitate fusion by bone growth between the spinous processes (see Lamborne, paragraph [0073]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Perkins and Abdou, and further in view of U.S. Patent Application Publication No. 2010/0318127 (Phan).  
Regarding claim 27, Gordon discloses further comprising spikes (246) on the first and second plates (102/104), but fails to disclose wherein the spikes on the first plate are not aligned with the spikes on the second plate.  However, Phan discloses an interspinous implant (10) discloses opposing first and second plates (30, see Fig. 1), wherein spikes (33) on the first plate are not aligned with spikes (33) on the second plate (see paragraph [0034]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the spikes on the first and second plates of Gordon to not be in alignment as suggested by Phan in order to prevent the spikes from contacting each other when the plates are engaged with the spinous processes (see Phan, paragraph [0034]).
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the Remarks that Gordon fail to disclose a fastener through the second plate configured to fix the position of the second plate along the transverse member.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gordon is relied on for suggesting that multiple mechanisms are available for rigidly coupling the second plate and transverse member together and Perkins is relied on for suggesting use of a fastener through the second plate as one such mechanism.    
On page 7 of the Remarks, Applicant states that because Perkins suggest that the relative positions of the transverse member 14 within an adjustment slot 44 can be securely locked using a locking set screw 46, the combination of Gordon in view of Perkins and Abdou would not allow a spring mechanism between the post and first plate, wherein the spring is configured to urge the first plate and the second plate together to help maintain compression of the interspinous process device.  Applicant does not explain why the use a locking set screw to fix the transverse member relative to the second plate would prevent the spring mechanism suggested by Abdou from urging the first plate and the second plate together.  
On page 8 of the Remarks, Applicant argues that Gordon teaches away from the examiner’s modification to modify the interspinous process device to have a spring mechanism between the post and first plate that is configured to urge the first plate toward the second plate.  Applicant argues that the locking mechanism 108 of Gordon is designed so that no additional or unintentional compression is placed on the spinous processes, and that no rotation or relative movement can occur between the two plates.  Thus, Applicant argues Gordon teaches away from using a spring mechanism to urge the first and second plates toward each other.  The examiner disagrees.
Abdou does not suggest using a spring mechanism to provide additional or unintentional compression of plates of an interspinous process device.  Rather, Abdou teaches that, after implantation of the interspinous process device, repeated movement between the spinous processes that are attached to the device can cause loosening of the plates of the device away from the spinous processes, and that using a spring mechanism maintains the desired amount of compression and prevents this loosening (see Abdou, paragraph [0107]).  Gordon teaches that the plates are translational and polyaxial adjustable (see Abstract), and that this adjustability is prevented when the locking mechanism is in a locked configuration.  However, Gordon is silent regarding preventing loosening of the device due to repeated movement between the spinous processes. Thus, it would be useful to modify the device of Gordon to have the spring mechanism suggested by Abdou to ensure the compression on the spinous processes is maintained despite repeated movement between the spinous processes.
Allowable Subject Matter
Claims 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773